UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6558


RAYMOND EDMONDS, JR.,

                      Petitioner – Appellant,

          v.

WARDEN CECILIA REYNOLDS,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:15-cv-01041-PMD)


Submitted:   September 22, 2016             Decided:   October 24, 2016


Before GREGORY,   Chief    Judge,   and   NIEMEYER   and   AGEE,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Raymond Edmonds, Jr., Appellant Pro Se. Melody Jane Brown,
Assistant  Attorney  General, Donald John  Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Raymond Edmonds, Jr., seeks to appeal the district court’s

order       dismissing    his    28   U.S.C.      §     2254   (2012)       petition.      We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

        Parties    are     accorded     30       days    after       the    entry     of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”          Bowles v. Russell, 551 U.S. 205, 214 (2007).

        The district court’s order was entered on the docket on

March 14, 2016.           The notice of appeal was filed on April 14,

2016. *      Because Edmonds failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny the motion for a certificate of appealability, deny leave

to   proceed      in     forma   pauperis        and     dismiss      the    appeal.       We

dispense       with     oral     argument      because         the    facts     and     legal



        *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3